                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF TEXAS
                                SAN ANTONIO DIVISION


MARJORIE E. WOODS,                              §
                                                §
                  Plaintiff,                    §               SA-19-CV-00446-DAE
                                                §
vs.                                             §
                                                §
TOM TORKELSON, CEO, IDEA                        §
PUBLIC SCHOOLS; AND RYANE                       §
BURKE, PRINCIPAL, IDEA WALZEM                   §
ACADEMY,                                        §
                                                §
                  Defendants.                   §



                                            ORDER

       Before the Court in the above-styled cause of action is Plaintiff’s pro se Application to

Proceed in District Court without Prepaying Fees or Costs and proposed Complaint, filed April

29, 2019 [#1], by which Plaintiff seeks leave to proceed in forma pauperis (“IFP”) based on her

inability to afford court fees and costs. This case was automatically referred to the undersigned

upon filing for disposition of the IFP application and any pending motion for appointment of

counsel, as well as a prompt review of the substance of Plaintiff’s proposed Complaint and a

recommendation to the District Court if it appears this case should be dismissed as frivolous

pursuant to 28 U.S.C. § 1915(e). The undersigned has authority to enter this order pursuant to 28

U.S.C. § 636(b)(1)(A). Having considered the motion and supporting documentation provided

by Plaintiff, the Court will grant the motion to proceed IFP.       Having reviewed Plaintiff’s

proposed Complaint, the undersigned concludes it contains at least one non-frivolous claim and

should not be dismissed at this time and should be served on Defendants.




                                               1
       All parties instituting any civil action, suit, or proceeding in a district court of the United

States, except an application for a writ of habeas corpus, must pay a filing fee of $350, as well as

an administrative fee.1 See 28 U.S.C. § 1914(a). Plaintiff’s motion to proceed IFP includes her

income and asset information, which indicates that Plaintiff is unemployed and has no other

source of income. Plaintiff has no savings or assets and is behind on her bills and loan payments.

This information demonstrates that Plaintiff does not have sufficient monthly resources available

to pay the filing fee, and the Court will grant the motion to proceed IFP.

       IT IS THEREFORE ORDERED that Plaintiff’s pro se Application to Proceed in

District Court without Prepaying Fees or Costs [#1] is GRANTED.

       IT IS FURTHER ORDERED that Plaintiff’s Complaint [#1-1] shall be filed by the

Clerk without prepayment of fees, costs or the giving of security therefor, and the Clerk shall,

until further Order of this Court, waive the collection of any other fees or costs from Plaintiff.

       IT IS FURTHER ORDERED that, if not already accomplished, within ten (10) days of

the date of this Order, Plaintiff shall submit to the Clerk’s Office a fully completed United States

Marshal Service Form 285, including fully complete addresses, for each Defendant required to

be served and the United States Marshal’s Service shall serve each Defendant with a copy of the

Complaint and a copy of this order by certified mail, return receipt requested.

       SIGNED this 6th day of May, 2019.




                                               ELIZABETH S. ("BETSY") CHESTNEY
                                               UNITED STATES MAGISTRATE JUDGE


       1
         The administrative fee, which is currently $50, is waived for plaintiffs who are granted
IFP status. See District Court Miscellaneous Fee Schedule, available at
http://www.uscourts.gov/services-forms/fees/district-court-miscellaneous-fee-schedule.
                                                  2
